Mathews, J.
delivered the opinion of the court. The plaintiffs and appellants brought this suit for the rent of a house &c. described in the petition, according to a written contract, by which the defendant agreed to pay them rent at the rate of $2520, per annum. Judgment having been given for them, he appealed.
It appears by the statement of facts, that the appellant applied to the city council for a reduction of the sum, which he had bound himself to pay in his original contract, which was allowed him, for a fixed and determinate period, and that he had the benefit of this allowance.
*534East’n. District.
Dec. 1816.
Moreau for the plaintiffs, Esnault for the defendant.
The judgment of the parish court does not exceed the sum due by the appellant in his original contract, and is therefore correct. The only question before us, is, whether damages ought not to be allowed to the appellees as on an appeal taken for the sake of delay only.—But, as the defendant seems to have been under some mistake, in relation to an allowance for some repairs, we are of opinion that the justice of the case requires only the affirmance of the judgment.
It is therefore ordered, adjudged and decreed that the judgment of the parish court be affirmed with costs.